Memorandum: Defendant appeals from a judgment convicting her, upon her plea of guilty, of three counts of criminal possession of a forged instrument in the second degree (Penal Law § 170.25). The contention of defendant that she was denied effective assistance of counsel does not survive her guilty plea because “[t]here is no showing that the plea bargaining process was infected by [the] allegedly ineffective assistance or that defendant entered the plea because of [her] attorney[’s] allegedly poor performance” (People v Robinson, 39 AD3d 1266, 1267 [2007], lv denied 9 NY3d 869 [2007] [internal quotation marks omitted]; see People v Burke, 256 AD2d 1244 [1998], lv denied 93 NY2d 851 [1999]). In any event, that contention concerns matters outside the record and thus must be raised by way of a motion pursuant to CPL article 440 (see People v Williams, 48 AD3d 1108, 1109 [2008], lv denied 10 NY3d 872 [2008]; People v Jackson, 4 AD3d 773 [2004], lv denied 2 NY3d 801 [2004]). Finally, the sentence is not unduly harsh or severe. Present— Smith, J.P., Centra, Fahey, Peradotto and Pine, JJ.